Citation Nr: 1213526	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  94-49 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to attorney fees in connection with the October 2008 rating decision that granted the Veteran earlier effective dates for his 60 percent rating for a low back disability, a total rating based on individual unemployability (TDIU), and Dependent's Educational Assistance.

(The issue of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant, is the subject of a separate, but concurrently issued, Board decision.)


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  The appellant is the Veteran's attorney. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2009, the Veteran's attorney filed a timely notice of disagreement as to the April 2009 RO decision that failed to grant him attorney fees in connection with the October 2008 rating decision that granted his client earlier effective dates for his 60 percent rating for a low back disability, a TDIU, and Dependent's Educational Assistance.  The record also shows that the attorney thereafter perfected his appeal as to this fee issue by filing a timely August 2009 VA Form 9, Appeal to Board of Veterans' Appeals, after the issuance of the July 2009 statement of the case.  See 38 C.F.R. §§ 20.200, 20.302(c) (2011) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case). 

However, because the attorney fee issue does not appear in the Veterans Appeals Control and Locator System (VACOLS) and because there has been no action on this appeal since the RO received the attorney's Substantial Appeal in August 2009, the Board is unclear as to whether the Veteran's attorney still wishes to pursue this claim or it has otherwise been resolved.  Therefore, the Board finds that a remand to obtain clarification from the Veteran's attorney is required.  See 38 C.F.R. § 19.9 (2011).

Given the time that has passed since the August 2009 Substantial Appeal, the Board also finds that a remand is required to find out if the Veteran's attorney has since recouped any of the fee he claims is owed him in connection with this attorney fee claim directly from the Veteran and/or as an Equal Access to Justice Attorney Act (EAJA) fee and, if so, how much.  Id.

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  The RO should contact Sean A. Ravin, Esq., and ask him if he still wishes to continue his appeal of the April 2009 decision by the RO to not grant him attorney fees in connection with the October 2008 rating decision that granted his client earlier effective dates for his 60 percent rating for a low back disability, a TDIU, and Dependent's Educational Assistance.  

2.  The RO should also ask Mr. Ravin if since 2009 he has recouped any of the fee he claims is owed him in connection with this attorney fee claim directly from the Veteran and/or as an EAJA fee and, if so, how much.

3.  If Mr. Ravin notifies the RO that he wishes to continue his appeal as to the attorney fee issue, the RO should thereafter readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  The RO should thereafter take all appropriate steps to properly certify this issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

